892 F.2d 1046
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Susan A. THRUNE, Plaintiff-Appellant,v.Mervin R. SHETLER, Conrad E. Brodie, Janet K. Anderson, et.al. Defendants-Appellees
No. 89-35144.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 4, 1989.*Decided Dec. 21, 1989.

Before WALLACE, PREGERSON and NELSON, Circuit Judges.


1
MEMORANDUM**


2
Appellant, Thrune, appeals the lower court's denial of her motion to amend her complaint.   The motion was filed after the district court granted defendants/appellees motion for summary judgment.   The court found that Thrune had not alleged in her § 1983 claim any facts suggesting that defendants were acting under color of state law.


3
A summary judgment is a final judgment.   Thrune now cannot amend her complaint because the case is closed after final judgment and there are no active pleadings to amend.   Cf. Jackson v. American Bar Ass., 538 F.2d 829, 833 (9th Cir.1976) (holding that motion to amend after a grant of summary judgment is too late).


4
Even if this court did construe Thrune's motion as a 59(e) motion requesting that the summary judgment order be reconsidered, the motion was properly denied.   Thrune has presented no arguments which, if correct, would entitle her to a new trial.   She proffers no new facts or alleges no error of law made by the trial court.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3